DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 5) that Kawaguchi does not teach the marking module of claim 1, which recites “the marking module is configured to mark written data as dirty data in a memory buffer of the memory when the data are written and an amount of the written data is less than or equal to a preset marking threshold, and increase a reference count of a memory buffer page corresponding to the written data by one without marking the corresponding memory buffer page as a dirty page, wherein the preset marking threshold being used to indicate an amount of data that are written into the memory buffer and need to be marked according to data granularity;” Examiner respectfully disagrees.
Kawaguchi flags (i.e., marks) a block (i.e., data granularity) as invalid (i.e., dirty) if it is overwritten by new data (Kawaguchi: sec. 2.4, para. 1), without flagging the containing segment as invalid. A cleaning policy defines when to run cleaner to erase which segments, by defining (i.e., presetting) a cleaning threshold, whose value gradually falls as the number of free segments decreases (i.e., amount of dirty data increases) (Kawaguchi: sec. 2.8, para. 4-5). Valid blocks (i.e., written data) in an identified segment are copied to a free segment before the identified segment itself is erased (Kawaguchi: sec. 2.7, para. 4).
Koltsidas and Kawaguchi do not disclose the limitation on reference count; however, Kim uses LRU, or Least Recently Used, to manage RAM write buffer (Kim: sec. 1, para. 6). Reference count is simply the size of the LRU list.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi and Kim. One having ordinary skill in the art would have found motivation to incorporate Kawaguchi and Kim in the page replacement policy of Koltsidas to pick a victim block to evict from RAM to FLASH, and to pick a victim segment to evict from FLASH to persistent storage, leading to reduced latency of synchronous operations and improved lifetime of FLASH.
Applicant further states (pp. 6) that Koltsidas does not teach the synchronization module of claim 1, which recites “the synchronization module is configured to write the dirty data of which the amount is less than or equal to a preset marking threshold into the flash buffer region after merging all the dirty data in the memory buffer, and notify the backfilling module when the flash buffer region is full;” Examiner respectfully disagrees.
In Koltsidas, when there is a cache miss in RAM and RAM is full, page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all dirty RAM pages in the same victim FLASH block are combined (i.e., merged) to be written to FLASH in a single write operation.
	In summary, Koltsidas combined with Kawaguchi and Kim teaches the argued limitations of independent claims 1, 6 and 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Koltsidas, et al. The Case For Flash-Aware Multi-Level Caching. EDI-INF-RR-1319, University of Edinburgh, 2009 [herein “Koltsidas”], in view of Kawaguchi, et al. A Flash-Memory Based File System. USENIX, 1995 [herein “Kawaguchi”], and further in view of Kim, et al. BPLRU: A Buffer Management Scheme for Improving Random Writes in Flash Storage. FAST '08, pp. 239-252 [herein “Kim”].
Claim 1 recites “A flash file system, applied to a device comprising a memory and a flash memory, wherein the flash file system comprises: a creation module; a marking module; a synchronization module; and a backfilling module, wherein the creation module is configured to divide the flash memory into a file system region and a flash buffer region when a file system is created;”
Koltsidas teaches a system with 3-tier memory hierarchy: a RAM memory (i.e., memory buffer), one or more FLASH disks (i.e., flash buffer region), and persistent storage (i.e., file system region) (sec. 3.1, para. 1), each tier serving as a cache layer to the next tier. The unit of write in RAM is a page while the unit of erasure in FLASH is a block, where a block contains one or more pages (sec. 4.1, para. 1).
Koltsidas does not disclose if the 3rd tier of the memory hierarchy is flash-based; however, Kawaguchi teaches a flash memory device driver as a collection of banks, each of which can perform write or erasure operations independently. Each bank is divided into segments, and each segment consists of an array of blocks (Kawaguchi: sec. 2.3, para. 1). The unit of write is a block, while the unit of erasure is a segment.
Claim 1 further recites “the marking module is configured to mark written data as dirty data in a memory buffer of the memory when the data are written and an amount of the written data is less than or equal to a preset marking threshold, and increase a reference count of a memory buffer page corresponding to the written data by one without marking the corresponding memory buffer page as a dirty page, wherein the preset marking threshold being used to indicate an amount of data that are written into the memory buffer and need to be marked according to data granularity;”
Koltsidas does not disclose this limitation; however, Kawaguchi flags (i.e., marks) a block (i.e., data granularity) as invalid (i.e., dirty) if it is overwritten by new data (Kawaguchi: sec. 2.4, para. 1), without flagging the containing segment as invalid. A cleaning policy defines when to run cleaner to erase which segments, by defining (i.e., presetting) a cleaning threshold, whose value gradually falls as the number of free segments decreases (i.e., amount of dirty data increases) (Kawaguchi: sec. 2.8, para. 4-5). Valid blocks (i.e., written data) in an identified segment are copied to a free segment before the identified segment itself is erased (Kawaguchi: sec. 2.7, para. 4).
Koltsidas and Kawaguchi do not disclose the limitation on reference count; however, Kim uses LRU, or Least Recently Used, to manage RAM write buffer (Kim: sec. 1, para. 6). Reference count is simply the size of the LRU list.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi and Kim. One having ordinary skill in the art would have found motivation to incorporate Kawaguchi and Kim in the page replacement policy of Koltsidas to pick a victim block to evict from RAM to FLASH, and to pick a victim segment to evict from FLASH to persistent storage, leading to reduced latency of synchronous operations and improved lifetime of FLASH.
Claim 1 further recites “the synchronization module is configured to write the dirty data of which the amount is less than or equal to a preset marking threshold into the flash buffer region after merging all the dirty data in the memory buffer, and notify the backfilling module when the flash buffer region is full; and”.
In Koltsidas, when there is a cache miss in RAM and RAM is full, page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all dirty RAM pages in the same victim FLASH block are combined (i.e., merged) to be written to FLASH in a single write operation.
Claim 1 further recites “the backfilling module is configured to read the dirty data in the flash buffer region when a notification is received from the synchronization module, write the dirty data into the file system region, and erase the flash buffer region.”
In Koltsidas, when there is a cache miss in FLASH and FLASH is full (i.e., notification is received), page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage if it is dirty (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a victim segment is selected, the containing bank (i.e., flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas, by dividing Kawaguchi’s collection of banks into three regions, corresponding to the three tiers of Koltsidas respectively, to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).

Claim 2 recites “The flash file system according to claim 1, wherein the flash buffer region comprises a first flash buffer region and a second flash buffer region, wherein the synchronization module is configured to: write the dirty data into the first flash buffer region after merging all the dirty data in the memory buffer or the dirty data of the file to be synchronized in the memory buffer when data synchronization is required;”
In Koltsidas, when there is a cache miss in RAM and RAM is full (i.e., synchronization is required), page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all dirty RAM pages in the same victim FLASH block are combined (i.e., merged) to be written to FLASH in a single write operation.
Koltsidas does not disclose the limitation on first and second flash buffer regions; however, Kawaguchi divides each bank into segments, each segment consisting of an array of data blocks (Kawaguchi: sec. 2.3, para. 1). Write operations of dirty data only happen in the active bank (i.e., first flash buffer region).
Claim 2 further recites “send a first notification to the backfilling module when the first flash buffer region is full, and write the dirty data into the second flash buffer region after merging all the dirty data in the memory buffer or the dirty data of the file to be synchronized in the memory buffer when data synchronization is required; and”.
Koltsidas does not disclose this limitation; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., first flash buffer region is full), the bank with the most free blocks (i.e., second flash buffer region) becomes the new active bank (Kawaguchi: sec. 2.5, para. 1).
Claim 2 further recites “send a second notification to the backfilling module when the second flash buffer region is full, and write the dirty data into the first flash buffer region after merging all the dirty data in the memory buffer or the dirty data of the file to be synchronized in the memory buffer when data synchronization is required; and”.
Koltsidas does not disclose this limitation; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., second flash buffer region is full), the bank with the most free blocks (i.e., first flash buffer region) becomes the new active bank (Kawaguchi: sec. 2.5, para. 1).
Claim 2 further recites “the backfilling module is configured to: read the dirty data in the first flash buffer region when the first notification is received from the synchronization module, write the dirty data into the file system region, and erase the first flash buffer region; and”.
In Koltsidas, when there is a cache miss in FLASH and FLASH is full (i.e., first notification is received), page replacement policy is applied to pick a victim (i.e., first flash buffer region) to evict from FLASH, and to write it to persistent storage (i.e., file system region) if it is dirty (sec. 3.2, para. 3).
Claim 2 further recites “read the dirty data in the second flash buffer region when the second notification is received from the synchronization module, write the dirty data into the file system region, and erase the second flash buffer region.”
In Koltsidas, when there is a cache miss in FLASH and FLASH is full (i.e., second notification is received), page replacement policy is applied to pick a victim (i.e., second flash buffer region) to evict from FLASH, and to write it to persistent storage if it is dirty (sec. 3.2, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).

Claim 6 recites “A data management method of a flash file system, comprising: dividing a flash memory into a file system region and a flash buffer region when a file system is created;”
Koltsidas teaches a system with 3-tier memory hierarchy: a RAM memory (i.e., memory buffer), one or more FLASH disks (i.e., flash buffer region), and persistent storage (i.e., file system region) (sec. 3.1, para. 1), each tier serving as a cache layer to the next tier. The unit of write in RAM is a page while the unit of erasure in FLASH is a block, where a block contains one or more pages (sec. 4.1, para. 1).
Koltsidas does not disclose if the 3rd tier of the memory hierarchy is flash-based; however, Kawaguchi teaches a flash memory device driver as a collection of banks, each of which can perform erase or write operations independently. Each bank is divided into segments, and each segment consists of an array of blocks (Kawaguchi: sec. 2.3, para. 1). The unit of write is a block, while the unit of erasure is a segment.
Claim 6 further recites “marking written data as dirty data in a memory buffer when the data are written and an amount of the written data is less than or equal to a preset marking threshold, and increasing a reference count of a memory buffer page corresponding to the written data by one without marking the corresponding memory buffer page as a dirty page, wherein the preset marking threshold being used to indicate an amount of data that are written into the memory buffer and need to be marked according to data granularity;”
Koltsidas does not disclose this limitation; however, Kawaguchi flags (i.e., marks) a block (i.e., data granularity) as invalid (i.e., dirty) if it is overwritten by new data (Kawaguchi: sec. 2.4, para. 1), without flagging the containing segment as invalid. Cleaning policy defines when to run cleaner to erase which segments, by defining (i.e., presetting) a cleaning threshold, whose value gradually falls as the number of free segments decreases (i.e., amount of dirty data increases) (Kawaguchi: sec. 2.8, para. 4-5). Valid blocks (i.e., written data) in an identified segment are copied to a free segment before the identified segment itself is erased (Kawaguchi: sec. 2.7, para. 4).
Koltsidas and Kawaguchi do not disclose the limitation on reference count; however, Kim uses LRU, or Least Recently Used, to manage RAM write buffer (Kim: sec. 1, para. 6). Reference count is simply the size of the LRU list.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi and Kim. One having ordinary skill in the art would have found motivation to incorporate Kawaguchi and Kim in the page replacement policy of Koltsidas to pick a victim block to evict from RAM to FLASH, and to pick a victim segment to evict from FLASH to persistent storage, leading to reduced latency of synchronous operations and improved lifetime of FLASH.
Claim 6 further recites “writing the dirty data of which the amount is less than or equal to a preset marking threshold into the flash buffer region after merging all the dirty data; and”.
In Koltsidas, when there is a cache miss in RAM and RAM is full, page replacement policy is applied to pick a victim to evict from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (i.e., data granularity) (sec. 1, para. 2), all dirty RAM pages in the same victim FLASH block are combined (i.e., merged) to be written to FLASH in a single write operation.
Claim 6 further recites “reading the dirty data in the flash buffer region when the flash buffer region is full, writing the dirty data into the file system region, and erasing the flash buffer region.”
In Koltsidas, when there is a cache miss in FLASH and FLASH is full, page replacement policy is applied to pick a victim to evict from FLASH, and to write it to persistent storage if it is dirty (sec. 3.2, para. 3).
Koltsidas does not disclose the limitation on erasure; however in Kawaguchi, when a victim segment is selected, the containing bank (i.e., flash buffer region) is moved to the cleaning bank list until that segment is erased (Kawaguchi: sec. 2.5, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas, by dividing Kawaguchi’s collection of banks into three regions, corresponding to the three tiers of Koltsidas respectively, to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).

Claim 7 recites “The data management method according to claim 6, wherein: the flash buffer region comprises a first flash buffer region and a second flash buffer region, wherein the dirty data is written into the first flash buffer region after merging all the dirty data in the memory buffer or the dirty data of the file to be synchronized in the memory buffer when data synchronization is required;”
In Koltsidas, when there is a cache miss in RAM and RAM is full (i.e., synchronization is required), page replacement policy is applied to pick a victim to evict (i.e., erase) from RAM, and to write it to FLASH if it is dirty (sec. 3.2, para. 3). Since page replacement is performed at block level (sec. 1, para. 2), all dirty RAM pages in the same FLASH block as the victim are combined (i.e., merged) to be written to FLASH in a single write operation.
Koltsidas does not disclose the limitation on first and second flash buffer regions; however, Kawaguchi divides each bank into segments, each segment consisting of an array of data blocks (Kawaguchi: sec. 2.3, para. 1). Write operations of dirty data only happen in the active bank (i.e., first flash buffer region).
Claim 7 further recites “the second flash buffer region is configured, when the first flash buffer region is full, as a current buffer used for writing data when data synchronization is required, while the dirty data in the first flash buffer region is read and written into the file system region, and the first flash buffer region is erased; and”.
Koltsidas does not disclose the limitation on configuring current buffer; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., first flash buffer region is full), the bank with the most free blocks (i.e., second flash buffer region) becomes the new active bank (i.e., current buffer) (Kawaguchi: sec. 2.5, para. 1).
Claim 7 further recites “the first flash buffer region is configured, when the second flash buffer region is full, as the current buffer used for writing data when data synchronization is required, while the dirty data in the second flash buffer region is read and written into the file system region, and the second flash buffer region is erased.”
Koltsidas does not disclose the limitation on configuring current buffer; however in Kawaguchi, when free blocks in active bank are exhausted (i.e., second flash buffer region is full), the bank with the most free blocks (i.e., first flash buffer region) becomes the new active bank (i.e., current buffer) (Kawaguchi: sec. 2.5, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi. One having ordinary skill in the art would have found motivation to adopt Kawaguchi’s driver in the 3-tier memory hierarchy of Koltsidas to avoid the limitation of flash memory on write cycles and the lack of overwrites (Kawaguchi: Abstract).

Claim 11 recites A non-transitory computer readable storage medium storing computer executable instructions for implementing, when executed by a processor, the method according to claim 6.”
Koltsidas teaches claim 6, with a system with 3-tier memory hierarchy: a RAM memory, one or more FLASH disks, and persistent storage (i.e., non-transitory computer readable storage medium) (sec. 3.1, para. 1).

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koltsidas as applied to claims 1 and 6 above respectively, in view of Kawaguchi and Kim, and further in view of Chang, et al. An Adaptive File-System-Oriented FTL Mechanism for Flash-Memory Storage Systems. ACM Transactions on Embedded Computing Systems, 11:1, 2012 [herein “Chang”].
Claim 3 recites “The flash file system according to claim 1, wherein the marking module is configured to: encapsulate, when written data is present and an amount of the written data is less than or equal to the preset marking threshold, an inode number, and a page number of a data segment, a page offset, a length of the data segment and data of the data segment of a file corresponding to the written data as records, and add the records to a preset dirty data list.”
Koltsidas and Kawaguchi teach claim 1, where Kawaguchi flags (i.e., marks) a block as invalid (i.e., dirty) if it is overwritten by new data (Kawaguchi: sec. 2.4, para. 1). Cleaning policy defines when to run cleaner to erase which segments, by defining (i.e., presetting) a cleaning threshold, whose value gradually falls as the number of free segments decreases (i.e., amount of dirty data increases) (Kawaguchi: sec. 2.8, para. 4-5). Valid blocks in an identified segment are copied to a free segment before the identified segment itself is erased (Kawaguchi: sec. 2.7, para. 4).
Koltsidas and Kawaguchi do not disclose this claim; however, Chang’s metadata filter receives an I/O request, and distinguishes (i.e., encapsulates) between metadata and userdata (Chang: sec. 3.1, para. 2). Metadata contain general information of the file system, e.g., super-block and inode tables, and attributes of files and directories, e.g., page number/offset (Chang: sec. 3.1, para. 1). Chang coordinates between metadata FTL and userdata FTL to access metadata, allocates data clusters if needed, accesses userdata, and updates metadata if needed (Chang: sec. 3.2, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas and Kawaguchi with Chang. One having ordinary skill in the art would have found motivation to adopt Chang to manage metadata in Koltsidas.

Claim 4 recites “The flash file system according to claim 3, wherein the synchronization module is configured to: search for all records of the file corresponding to the written data according to the inode number of the file, request a new memory page, sequentially copy contents of a plurality of records to the new memory page, and sequentially write the contents in the new memory page into the flash buffer region.”
Koltsidas and Chang teach claim 3, but do not disclose this claim; however, Kim uses two-level indexing to find (i.e., search) the associated buffer entry quickly, by a sector number (i.e., inode number), for every write request (i.e., copy content or write to flash), with a free node list used to allocate new pages from (Kim: sec. 3.4, para. 2-4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas and Chang with Kim. One having ordinary skill in the art would have found motivation to adopt Kim’s implementation in Koltsidas to speed up read and write operations.

Claim 5 recites “The flash file system according to claim 1, further comprising: a recovery module configured to detect whether dirty data is present in the flash buffer region when the flash file system is restarted; and read all the dirty data in the flash buffer region if dirty data is present in the flash buffer region, and update content of the memory buffer according to each piece of the dirty data.”
Koltsidas teaches claim 1, but does not disclose this claim; however, Chang teaches a recovery scheme, where commit action writes, to each block set, a summary page for crash recovery. When the file system crashes, summary page of each block set is scanned to recover the translation of metadata using version numbers, and partial pages in uncommitted block set are discarded and replaced (i.e., updated) by their most recent versions in committed block sets (Chang: sec. 3.3, para. 2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Chang. One having ordinary skill in the art would have found motivation to incorporate Chang’s recovery scheme into the system of Koltsidas to enable speedy system recovery (sec. 6, last para.)
Claim 10 is analogous to claim 5, and is similarly rejected.

Claim 8 recites “The data management method according to claim 6, wherein: marking the written data as dirty data in the memory buffer comprises: encapsulating an inode number, and a page number of a data segment, a page offset, a length of the data segment and data of the data   Page 6 of 9Attorney Docket: 36748Usegment of a file corresponding to the written data as records, and adding the records to a preset dirty data list.”
Koltsidas and Kawaguchi teach claim 6, but do not disclose this claim; however, Chang’s metadata filter receives an I/O request, and distinguishes (i.e., encapsulates) between metadata and userdata (Chang: sec. 3.1, para. 2). Metadata contain general information of the file system, e.g., super-block and inode tables, and attributes of files and directories, e.g., page number/offset (Chang: sec. 3.1, para. 1). Chang coordinates between metadata FTL and userdata FTL to access metadata, allocates data clusters if needed, accesses userdata, and updates metadata if needed (Chang: sec. 3.2, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas with Kawaguchi and Chang. One having ordinary skill in the art would have found motivation to adopt Chang to manage metadata in Koltsidas.

Claim 9 recites “The data management method according to claim 8, wherein: writing the dirty data in the dirty data list into the flash buffer region after merging the dirty data comprises: searching for all records of the file corresponding to the written data according to the inode number of the file, requesting a new memory page, sequentially copying contents of a plurality of records to the new memory page, and sequentially writing the contents in the new memory page into the flash buffer region.”
Koltsidas and Chang teach claim 8, but do not disclose this claim; however, Kim uses two-level indexing to find (i.e., search) the associated buffer entry quickly, by a sector number (i.e., inode number), for every write request (i.e., copy content or write to flash), with a free node list used to allocate new pages from (Kim: sec. 3.4, para. 2-4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Koltsidas and Chang with Kim. One having ordinary skill in the art would have found motivation to adopt Kim’s implementation in Koltsidas to speed up read and write operations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163